Citation Nr: 1719648	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-24 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965 and from November 1990 to June 1991, with service in Southwest Asia from January 1991 to June 1991.  The Veteran passed away in July 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The Board regrets the delay, but finds that additional development is needed prior to adjudication of her claim.

In April 2016, the VA sought a medical opinion to address whether any of the Veteran's service-connected disabilities (PTSD, chronic bronchitis, lumbosacral spine degenerative disease, internal derangement of the right knee, distal joint flexion deformity of the fifth finger on the right hand, hemorrhoids, and a right elbow lipoma) caused his death or contributed substantially or materially to the cause of his death.  Although the requested opinion was provided by a VA physician later that month, inadequacies in that opinion necessitate a remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In that regard, in response to the question of whether the Veteran's service-connected disabilities caused his death, the physician opined that the Veteran's bronchitis, or any other service-connected disability, was not the immediate cause of the Veteran's death or etiologically related to it.  She explained that, per the certificate completed following the Veteran's July 2010 death, he passed away due to cardiorespiratory arrest, due to or as a consequence of end stage renal disease, due to or as a consequence of systemic lupus erythematosus.  She noted that end stage renal disease was a well-known complication of lupus, that end stage renal disease was also a well-known cause of congestive heart failure, and that renal involvement with systemic lupus erythematosus caused significant morbidity and mortality.  The physician cited medical literature discussing the clinical manifestations of systemic lupus erythematosus in support of her conclusion.  However, she did not address whether the Veteran's renal disease and/or lupus could have been caused by his service in Southwest Asia as the appellant has asserted, nor did she address what appeared to be some uncertainty on the part of the private physician who issued the Veteran's death certificate as to whether the Veteran did, in fact, have lupus.  See May 2010 discharge summary from North Shore University Hospital at Southside.

The VA physician's response to the additional question of whether any of the Veteran's service-connected disabilities contributed substantially or materially to the cause of his death is also inadequate, as she responded to that question solely by reiterating that the Veteran's death was due to well-known complications of systemic lupus erythematosus.  Notably, during August 2009 VA treatment, the Veteran described a recent episode of severe bronchitis that had lasted for over six months, and the May 2010 discharge summary completed in connection with his hospitalization for congestive heart failure and acute-on-chronic renal failure noted the possibility of mild bronchitis that would be treated empirically due to the Veteran's prescribed immunosuppressant medications.

The Board also notes that, following issuance of the April 2016 VA opinion, the private physician who issued the Veteran's death certificate submitted correspondence asserting that the Veteran's cardiorespiratory status had been worsened by his PTSD.  Unfortunately, as the private physician did not explain why he reached that conclusion, his opinion does not form a sufficient basis on which to grant the appellant's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In short, in light of the foregoing inadequacies in the April 2016 medical opinion and the unsupported assertions made by the Veteran's private physician following obtention of that opinion, remand for an additional medical opinion is warranted.

Additionally, relevant treatment records may be outstanding.  In that regard, although the discharge summary associated with the inpatient treatment the Veteran received for congestive heart failure and acute-on-chronic renal failure from April 2010 to May 2010 is of record, no additional records associated with that hospital stay have been obtained.  Furthermore, during a telephone call with a VA employee in June 2010, the Veteran stated that he underwent therapy in a nursing home following his May 2010 discharge from the hospital.  On remand, an attempt to obtain any additional records created during or following that hospital stay should be made, and the appellant should be afforded the opportunity to submit or authorize VA to obtain any other relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify any additional outstanding private treatment records that she wishes VA to obtain, to specifically include all records associated with the Veteran's inpatient treatment at North Shore University Hospital at Southside in April and May 2010, any records associated with nursing home care he received after he was discharged from that facility, and any records associated with dialysis or other treatment he received for kidney problems.  After obtaining any necessary authorization forms, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, forward the claims file to a physician for review.  Following review of the claims file, the physician should respond to the following:

(a) Please identify the underlying condition that caused the Veteran's renal failure, specifically discussing (1) whether the medical evidence of record confirms a diagnosis of systemic lupus erythematous; 
(2) whether the condition, if not lupus, was a medically unexplained chronic multisymptom illness or an undiagnosed illness (see 38 C.F.R. § 3.317); (3) the significance of the May 2010 diagnosis, by the physician who later issued the Veteran's death certificate, of "systemic lupus erythematosus and/or mixed connective tissue disease;" and 
(4) the significance of the Veteran's history of and treatment for fibromyalgia, noted in his VA treatment records.

(b) If the condition that caused the Veteran's renal failure was lupus, is it at least as likely as not (50 percent probability or more) that the disorder first manifested during service or is otherwise related to service, to specifically include environmental exposures experienced by the Veteran during his service in Southwest Asia?  Please explain why or why not, specifically discussing the symptoms the Veteran reported on the April 1991 medical history report he completed following his deployment to Southwest Asia, and his September 2000, June 2007, and February 2009 descriptions of the symptoms he has experienced since that deployment.

(c) If the Veteran's renal failure was not caused by lupus and was not caused by a medically unexplained chronic multisymptom illness or an undiagnosed illness, is it at least as likely as not (50 percent probability or more) that the condition that caused his renal failure first manifested during service or is otherwise related to service, to specifically include environmental exposures experienced by the Veteran during his service in Southwest Asia?  Please explain why or why not, specifically discussing the symptoms the Veteran reported on the April 1991 medical history report he completed following his deployment to Southwest Asia, and his September 2000, June 2007, and February 2009 descriptions of the symptoms he has experienced since that deployment.

(d) If your answers to questions (b) and (c) do not establish a relationship between the condition that caused the Veteran's renal failure and his military service, is it at least as likely as not (50 percent probability or more) that any of his service-connected disabilities, particularly his PTSD and chronic bronchitis, contributed substantially or materially to cause or hasten his death; combined to cause his death; or aided or lent assistance to the production of his death?  Please explain why or why not, specifically discussing (1) the Veteran's August 2009 report, during VA treatment, that he had severe bronchitis for over six months in 2009; (2) the notation, in his May 2010 discharge summary, of the possibility of mild bronchitis and the need to treat him empirically for bronchitis given his use of immunosuppressant medications; (3) the article submitted by the appellant that asserts that past research has noted a link between cardiovascular disease and PTSD; and (4) the April 2016 medical opinion from the private physician who completed the Veteran's death certificate, which states that the Veteran's PTSD contributed to a worsening of his cardiorespiratory status.

Please note that the Veteran was competent to report symptoms, treatment, injuries, and exposures, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide any of the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

